DETAILED ACTION
Claims 1-20 are currently pending and being examined.  This is the first Office Action for this application.
Claim Objections
Claims 4, 14 and 19 are objected to because of the following informalities:
Claims 4, 14 and 19 each recite “of welding-type power to a welding-type loader or ancillary power” but should read --of a welding-type power to a welding-type loader or an ancillary power--.Appropriate correction is required.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
Claims 1, 3-11, 13-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,202,968 (hereafter “Patent ‘968”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially the same .
Claims 2, 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent ‘968 in view of U.S. Publication No. 2009/0194067 to Peotter et al. (hereafter “Peotter”).  Claim 1 of Patent ‘968 teaches the limitations of the independent claims for dependent claims 2, 12, and 17 but appears to be silent regarding specifically reciting “wherein one of the plurality of loads is a hydraulic pump.”  However, it is well known in the art that a service pack may power a hydraulic pump, as Peotter teaches “the invention relates to power management for a service pack having an engine driving various services, such as an air compressor, an electrical generator (e.g., a welding generator), a hydraulic pump, and possibly other loads.” (Paragraph 0002).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Patent ‘968 and use it to power a hydraulic pump as one of a variety of possible loads to power as taught by Peotter (paragraph 00020).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 7,870,915 to Beeson et al. teaches a service pack for a vehicle.
U.S. Patent No. 7,789,102 to Beckman teaches an air compressor having a pneumatic controller.
U.S. Publication No. 2010/0199950 to Renner teaches compressor control for compressor loading.
U.S. Publication No. 2008/0264922 to Fosbinder teaches an engine driven air compressor / generator load priority control system and method.
U.S. Patent No. 6,146,100 to Broucke teaches control elements for a compressor.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen A Mick whose telephone number is (571) 270-3342.  The examiner can normally be reached on weekdays 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached at (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/S.A.M/
Stephen A. MickExaminer, Art Unit 3746

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746